940 F.2d 646
Unpublished DispositionNOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Maribel ACEVEDO MATIAS, Plaintiff, Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant, Appellee.
No. 90-1846.
United States Court of Appeals, First Circuit.
April 19, 1991.

Appeal from the United States District Court for the District of Puerto Rico;  Jose Antonio Fuste, District Judge.
Raymond Rivera Esteves, and Juan A. Hernandez Rivera on brief, for appellant.
Daniel F. Lopez Romo, United States Attorney, Jose Vazquez Garcia, Assistant United States Attorney, and Paul Germanotta, Assistant Regional Counsel, Department of Health and Human Services on brief, for appellee.
D.P.R.
AFFIRMED.
Before TORRUELLA, SELYA and CYR, Circuit Judges.
PER CURIAM.


1
We have reviewed the parties' briefs and the record on appeal.  We conclude that there is substantial evidence to support the Secretary's decision.  We, therefore, affirm the judgment of the district court essentially for the reasons stated in the district court's opinion and order, dated July 31, 1990, and the decision of the administrative law judge, dated April 21, 1989.


2
Affirmed.